DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Response to Arguments
The examiner acknowledges that the amended abstract, and amended specifications corrects the issues noted by the previous office action on 5-17-2022. All of the previous objections, 112 rejections, and drawings objections have been withdrawn.
Applicant argues…
Conrad et al. (Effect of Alternating...  2007, hereinafter Conrad) does not teach utilizing a temperature in the newly amended range.
Applicant further argues that none of the other applied references make up for the deficiency of Conrad.
This is not found to be persuasive because…
As noted in the rejection of (5-17-2022), Conrad discloses the use of a temperature range from 1400 – 1500 °C. As examiner noted, this temperature range is above the current limitation. However, Conrad makes several mentions of not only the role of temperature but specifically the role of temperature and its impact on Superplasticity, which is what is being investigated. As such, the temperature utilized is understood to be result effective variable. With Conrad not only teaching its impact on the article but also foreshadowing how controlling the temperature may influence future experimentation. With Conrad noting on (Pg. 273) that the True stress σ vs. true strain Ɛ curves as depicted in (Fig. 2) show the influence of temperature. With (Pg. 275, ¶2) showing that the temperature has an impact on the strain rate (                    
                        
                            
                                Ɛ
                            
                            ˙
                        
                        )
                    
                . Adding, that rearrangement of (Eqn. 2) also showed that a desired or targeted strain rate (                    
                        
                            
                                
                                    
                                        Ɛ
                                    
                                    
                                        0
                                    
                                
                            
                            ˙
                        
                    
                ), is understood to have an impact on the temperatures that may be utilized for given or fixed stress. Furthermore, (Pg. 275-276) teaches Eqn. 11, where it gives a model for the Debye length (λ), which is also impacted and influenced by the temperature. Adding, (Pg. 277) displays (Fig. 7) which shows the effect of temperature on the grain size ratio in type a tests with ac and dc electric fields. Data with dc fields from Ref. 5. Additionally, (Pg. 274, Type b (On-Off) Tests, ¶2) teaches that based on a detailed analysis of available data on the plastic deformation kinetics of Y-TZP materials at 1250 °C to 1450 °C, by Jimenez-Melendo et al gives a model that suggests that the strain rate is controlled by lattice diffusion. As such, the consideration, study, and mention of temperatures below 1400 °C by Conrad is suggested. Furthermore, the case law for result effective variable may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Additionally, and or alternatively, the case law for the optimization within prior art conditions/routine experimentation may be recited. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
This is unpersuasive because as explained above there was not found to be deficiency in Conrad.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, 3-5, 8-9, 11-12 & 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Effect of Alternating ... , 2007, hereinafter Conrad)
Regarding claim 1 & 3,
a step of heating the ceramic within a temperature range of more than 700°C and not more than 1000°C; 
a step of applying a voltage to the heated ceramic; and 
a step of applying a stress with a constant strain rate of not less than 1 x 10-3 (0.001) s-1 and not more than 1 x 10-1 (0.1) s-1 to the heated ceramic to which the voltage has been applied. 
wherein the step of applying a voltage includes applying a voltage while controlling a current density flowing through the ceramic in such a way that the stress applied to the ceramic by the step of applying a stress is constant.
Wherein the step of heating includes heating the ceramic within a temperature range of not less than 800°C and not more than 1000°C.
Conrad teaches the following:
& 3a.) (Abstract.} teaches that 3 mol %. yttria-stabilized tetragonal zirconia polycrystals (3Y-TZPs) in uniaxial tension at 1400 °C and 1500 °C was investigated. (Pg. 274, Type b (On-Off) Tests, ¶2) teaches that based on a detailed analysis of available data on the plastic deformation kinetics of Y-TZP materials at 1250 °C to 1450 °C, by Jimenez-Melendo et al gives a model that suggests that the strain rate is controlled by lattice diffusion. As such, the consideration, study, and mention of temperatures below 1400 °C by Conrad is suggested. Adding, (Pg. 273) that the True stress σ vs. true strain Ɛ curves as depicted in (Fig. 2) show the influence of temperature. With (Pg. 275, ¶2) showing that the temperature has an impact on the strain rate (                    
                        
                            
                                Ɛ
                            
                            ˙
                        
                    
                ). Furthermore, (Pg. 275-276) teaches Eqn. 11, where it gives a model for the Debye length (λ), which is also impacted and influenced by the temperature. Additionally, (Pg. 277) displays (Fig. 7) which shows the effect of temperature on the grain size ratio in type a tests with ac and dc electric fields. Data with dc fields from Ref. 5. Furthermore, the case law for result effective variable may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Additionally, and or alternatively, the case law for the optimization within prior art conditions/routine experimentation may be recited. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
(Pg. 273, Section B. Electrical Arrangement..., 111, lines G-8) teaches that. a 60 Hz frequency (AC) voltage (~450 Vrms) applied by the power supply and the corresponding ac electric current were measured in the manner shown.
 & 1d.) (Pg. 273, Section B. Electrical Arrangement., ,¶2, lines 1-3) teaches that the tensile tests were performed in air at 1400 °C and 1500 °C ± 1 °Cat a constant crosshead speed giving an initial strain rate (                    
                        
                            
                                
                                    
                                        Ɛ
                                    
                                    
                                        0
                                    
                                
                            
                            ˙
                        
                    
                ) = 1.33 x 10 -4s-1. Which is slightly below the limitation of the claim. However, (Pg. 275, ¶2) teaches (Eqn. 2) which is the strain rate ((                    
                        
                            
                                
                                    
                                        Ɛ
                                    
                                    
                                        0
                                    
                                
                            
                            ˙
                        
                    
                ). As such, a desired or targeted strain rate (                    
                        
                            
                                
                                    
                                        Ɛ
                                    
                                    
                                        0
                                    
                                
                            
                            ˙
                        
                    
                ), is understood to have an impact on the temperatures that may be utilized for given or fixed stress. As such, the case law for result effective variable may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Alternatively, and/or additionally, the case law for sequential vs simultaneous steps and/or the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP 2144.04 (IV)(C).
(Pg. 276, Col. 2, ¶3, lines 1-5) teaches that according to Eq. [2], the effective stress (                    
                        
                            
                                σ
                            
                            
                                e
                            
                        
                    
                ) at a constant strain rate (                    
                        
                            
                                Ɛ
                            
                            
                                0
                            
                        
                    
                ) and temperature is proportional to d2. As such, the that the stress applied to the ceramic is understood to be constant. Highlighting, that the elastic modulus is defined by (stress/ strain). Commenting that the elastic modulus also known as the modulus of elasticity (commonly referred to as E, however in this reference the character μ, as depicted by (Eqn. 2). As such. the stress and strain applied, are understood to have an impact on the modulus of elasticity. With (Pg. 273, Results, ¶2, lines 4-7) teaches that the he values of these quantities were then used to give the listed magnitudes of the following: (a) the current density j = I/A, where A is the cross-sectional area of the specimen. Noting, that I is the current, and V =Ix R (Ohm's Law) defines a direct relationship between the voltage and the current. As such, both the current is understood to impact the voltage given a fixed resistance, and visa versa the voltage is understood to impact the current at a fixed resistance. Accordingly, the case law for result effective variable may be recited the regarding the stress, strain, voltage, and currents implemented. With (Pg. 272, Section B. Electrical Arrangement, ¶2, lines 1-3) adding that two tension test types were carried out to determine the effect of the field on the flow stress: type a. in which the field (constant voltage) was applied continuously throughout the entire tensile test; and type b (on-off tests), in which the field was alternately applied and removed during the course of the tensile test.
Regarding claim 4-5 & 8-9, 	
Wherein the step of applying a voltage includes applying a direct current electric field to the ceramic within a range of not less than 50 V/cm and not more than 1500 V/cm
Wherein the step of applying a voltage includes applying a direct current electric field to the ceramic within a range of not less than 100 V/cm and not more than 200 V/cm.
Wherein the step of applying a voltage includes applying a current density of not less than 100 mA/mm2 and not more than 300 mA/mm2 to the ceramic.
Wherein the step of applying a voltage includes applying a current density of not less than 200 mA/mm2 and not more than 270 mA/mm2 to the ceramic.
Conrad teaches the following:
(Pg. 273, Section B. Electrical Arrangement..., ¶1, lines 6--8) teaches that a 60 Hz frequency (AC) voltage (~450 Vrms) applied by the power supply and the corresponding ac electric current were measured in the manner shown. With (Pg. 277) presenting (Fig. 7) which depicts and compares the effect of temperature on the grain size ratio d0e / d in type a tests with ac and de electric fields. As such, the implementation of a 450 Vis understood to be disclosed. Additionally, the disclosure that implementing a DC current in place of an AC current will have a similar impact on the grain size ratio. With (Table 1) provides values for the current density implemented. As such, the Simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Recalling, that (Pg. 273, Results, ~2, lines 4-7) teaches that the he values of these quantities were then used to give the listed magnitudes of the following: (a) the current density j = I/A, where A is the cross-sectional area of the specimen. Noting, that I is the current, and V =I x R (Ohm's Law) defines a direct relationship between the voltage and the current. As such, both the current is understood to impact the voltage given a fixed resistance, and vice versa the voltage is understood to impact the current at a fixed resistance. Accordingly, the case law for result effective variable may be recited the regarding the stress, strain, voltage, and currents implemented, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Conrad discloses the claimed invention except for the optimal voltage to implement during the deformation process. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the voltage and current to implement during the deformation process, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the voltage and current to implement during the deformation process for the purpose of tailoring the current density and the voltage density, respectively, that the sample experienced during deformation, (Pg. 173, Results, ¶2, lines 4-7 & Ohm's Law)
Regarding claim 11,
Wherein the ceramic is polycrystalline selected from the group consisting of an oxide, a nitride, a carbide, and an oxynitride having a grain size of not less than 100 nm and not more than 1 m.
Conrad teaches the following:
(Pg. 272, Experimental, ¶1, lines 1-4) teaches that the tensile specimens with the geometry and final dimensions shown in Figure 1 were prepared in the manner described in References 1 and 5 using 3 mole pct. Y203-Zr02, which are both oxides. With a (Pg. 272, Experimental, ¶1, Table) giving the rest of the ingredients utilized, which comprises, Al2O3, SiO2, Fe2O3 and Na2O, which are also oxides in what appears to be a labeling of possible dopants or any small contaminates that may come with as part of the bulk Y2O3-ZrO2 powder.
Regarding claim 12,
Wherein the step of applying a stress includes applying a stress selected from the group consisting of a tensile stress, a compressive stress, and a bending stress to the ceramic.
Conrad teaches the following:
(Pg. 272, Experimental, ¶1, lines 1-4) teaches that the tensile specimens with the geometry and final dimensions shown in Figure 1 were prepared in the manner described in References 1 and 5 using 3 mole pct. Y2O3-ZrO2. Where (Pg. 273, Fig. 1) shows the schematic of the specimen and testing apparatus, highlighting, that the apparatus shows the electrodes holding the sample being pulled apart to provide tensile stress to the ceramic sample.
Regarding claim 14,
Wherein the step of applying a stress is performed after applying the voltage to the ceramic for more than zero second and not more than 60 seconds in the step of applying a voltage.
Conrad teaches the following:
(Pg. 2.74, B. Type b, (On-Off) Tests, ¶1, lines 1-5} teaches that the effect of applying (on) and removing (off) the ac field on the stress-strain curve at 1500 °C is shown in Figure 3. It is seen that with each application of the field, there occurs a rapid decrease in the flow stress, ·which is regained upon removal of the field; i.e., the effect of the field on the flow stress is reversible. With (Pg. 274, B. Type b, (On-Off) Tests, ¶1, lines 8-11) adding that a plot of the change in stress, which resulted with each application and removal of the field at 1400 °C and 1500 °C, is presented in Figure 4. As such, the application of stress is understood to be applied after the application of a voltage to a ceramic. With (Pg. 273, A. Type a (Continuous Field) providing details for trials in which the application of a continuous field while tensile stress is applied to the ceramic specimen is implemented. Alternatively, and/or in addition to, while no discrepancies are perceived to exist regarding the application of stress and voltage to the ceramic sample, the case law for sequential vs simultaneous steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 15-16,
Wherein the step of applying a stress includes applying a deformation stress to the ceramic within a range of not less than 5 MPa and not more than 150 MPa
Wherein the step of applying a stress includes applying a deformation stress to the ceramic within a range of not less than 5 MPa and not more than 15 MPa.
Conrad teaches the following:
(Pg. 273, Fig. 2) depicts the true stress-true strain curves without and with ac electric field at 1400 °C and 1500 °C. Highlighting that the amount of deformation stress applied to the sample is found on the Y-axis (σ) which gives a maximum value of ~13 MPa and ~12.5 MPa for 1400 °C and 1500 °C, respectively. Adding, that the stress implemented, has an impact on the elastic modulus is defined by (stress / strain). Commenting that the elastic modulus also known as the modulus of elasticity (commonly referred to as E, however in this reference the character μ, as depicted by Eqn. 2). As such. the stress and strain applied, are understood to have an impact on the modulus of elasticity. Alternatively, and/or in addition to, while no discrepancies are perceived to exist regarding the amount of deformation stress implemented on the ceramic sample. The case law for result effective variables, may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980).
B.) Claim(s) 1, 3-5, 11-12 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over John Francis (Flash-Sinterforging of Nanograin Zirconia: Field Assisted Sintering and Superplasticity, 2012, hereinafter Francis)Regarding claim 1 & 3, 	
A method of performing deformation processing on a ceramic, comprising: 
a step of heating the ceramic within a temperature range of more than 700°C and not more than 1000°C; 
a step of applying a voltage to the heated ceramic; and 
a step of applying a stress with a constant strain rate of not less than 1 x 10-3 (0.001) s-1 and not more than 1 x 10-1 (0.1) s-1 to the heated ceramic to which the voltage has been applied. 
wherein the step of applying a voltage includes applying a voltage while controlling a current density flowing through the ceramic in such a way that the stress applied to the ceramic by the step of applying a stress is constant.
Wherein the step of heating includes heating the ceramic within a temperature range of not less than 800°C and not more than 1000°C.
Francis teaches the following:
(Pg. 140, Results ¶1) teaches like flash sintering, the sinterforging experiments exhibit an abrupt onset of axial and radial strains above a threshold temperature. However, the threshold temperature is stress dependent. At 1.5 MPa, the transition temperature is 910°C. As the stress is increased this temperature continues to fall, reaching down to 850°C at 12 MPa. As such, the sinterforging temperature that on set densification takes place is understood to be pressure dependent. Highlighting, while no discrepancies are perceived to exist, the case law for result effective variable may be recited regarding the amount of stress and strain implemented. 
(Pg. 139, Sinterforging Experiments, ¶3) teaches that the voltage was set to a given value; the electric-field values quoted in the figures refer to the initial length of the specimen. Once the voltage and pressure were stable the furnace was set to heat from room temperature at a rate of 10 °C/min.
(Pg. 139, ¶1) teaches we report field-assisted superplastic strain rates of up to 0.09 s-1 at temperatures as low as 850 °C.
(Pg. 139, Sinterforging Experiments, ¶3) teaches that the load was raised to the desired sinter-forging pressure, using the initial dimensions of the specimen, and then held constant throughout the experiment. (Pg. 139, Sinterforging Experiments, ¶3) Adding that the flash event was accompanied by an abrupt increase in the current, which we have called a power surge. The current was allowed to rise until a preset cutoff was reached. At this point, the power controller switched automatically to a current controlled mode. With (Pg. 139, Sinterforging Experiments, ¶3) noting that P = Current x Voltage (P = I x V). Recalling, that the current density is j = I / A, where A is the cross-sectional area of the specimen. Recalling, that I is the current, and V = I x R (Ohm's Law) defines a direct relationship between the voltage and the current. As such, the current is understood to impact the voltage given a fixed material resistance the powder delivered and the current density, and vice versa the voltage is understood to impact the current and power delivered at a fixed material resistance. Highlighting, while no discrepancies are perceived to exist, the case law for result effective variable may be recited the regarding the, voltage, and currents (current density) implemented.
Regarding claim 4-5, 	
Wherein the step of applying a voltage includes applying a direct current electric field to the ceramic within a range of not less than 50 V/cm and not more than 1500 V/cm
wherein the step of applying a voltage includes applying a direct current electric field to the ceramic within a range of not less than 100 V/cm and not more than 200 V/cm.
Francis teaches the following:
(Pg. 140, Results, ¶1) teaches that different experiments were carried out at applied stresses ranging from 1.5 to 12 MPa, all at a field of 100 V/cm.
Regarding claim 11,
Wherein the ceramic is polycrystalline selected from the group consisting of an oxide, a nitride, a carbide, and an oxynitride having a grain size of not less than 100 nm and not more than 1 m.
Francis teaches the following:
(Experimental Materials, Sample Preparation, ¶1) teaches that Tetragonal Zirconia, doped with 3 mol% Yttria, was pressed into cylindrical compacts by cold pressing in a steel die at 35 MPa. Where the components are understood to comprise Y2O3-ZrO2, which are both oxides. (Microstructure and Density, ¶3) teaches that the grain size in the sintered specimens was determined by measuring the average linear intercept and multiplying that number by 1.56. The average grain size in all specimens was 135 ± 15 nm
Regarding claim 12,
Wherein the step of applying a stress includes applying a stress selected from the group consisting of a tensile stress, a compressive stress, and a bending stress to the ceramic.
Francis teaches the following:
(Pg. 139, Experimental Methods, Sinterforging Experiments, ¶2) teaches that the electrical field was applied with electrodes made from sheets of stainless steel, placed in between the alumina push-rods and the two flat faces of the specimen. As shown on (Pg. 139, Fig. 1), the type of load being portrayed is that of a compressive load (arrow pointing label “pressure”). As such, the type of stress imparted is understood to be that of a compressive stress. 
Regarding claim 14,
Wherein the step of applying a stress is performed after applying the voltage to the ceramic for more than zero second and not more than 60 seconds in the step of applying a voltage.
Francis teaches the following:
(Pg. 139, Experimental Methods, Sinterforging Experiments, ¶3) teaches that the experiments were carried out in the following way. The green compacts were placed between the stainless-steel electrodes and the alumina push rods. The load was raised to the desired sinter-forging pressure, using the initial dimensions of the specimen, and then held constant throughout the experiment. The voltage was set to a given value; the electric-field values quoted in the figures refer to the initial length of the specimen. Once the voltage and pressure were stable the furnace was set to heat from room temperature at a rate of 10°C/min. Highlighting, since the pushrods act as the electrodes it is understood some pressure and contact must be made prior to the application of voltage. Alternatively, and/or in addition to, while no discrepancies are perceived to exist regarding the application of stress and voltage to the ceramic sample, the case law for sequential vs simultaneous steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 15-16,
Wherein the step of applying a stress includes applying a deformation stress to the ceramic within a range of not less than 5 MPa and not more than 150 MPa
Wherein the step of applying a stress includes applying a deformation stress to the ceramic within a range of not less than 5 MPa and not more than 15 MPa.
Francis teaches the following:
(Pg. 140, Results, ¶1) teaches that Six different experiments were carried out at applied stresses ranging from 1.5 to 12 MPa, all at a field of 100 V/cm.
C.) Claim(s) 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis and in further view of Caliman et al. (A Simple Flash Sintering Setup Under Applied Mechanical Stress…,2015, hereinafter Caliman)
Regarding claim 8-9, 	
Wherein the step of applying a voltage includes applying a current density of not less than 100 mA/mm2 and not more than 300 mA/mm2 to the ceramic.
Wherein the step of applying a voltage includes applying a current density of not less than 200 mA/mm2 and not more than 270 mA/mm2 to the ceramic.
Regarding Claim 8-9, Francis teaches the entirety of claim 1 including a method that comprises a step of heating the ceramic within a temperature range of more than 700°C and not more than 1000°C, a step of applying a voltage to the heated ceramic; and a step of applying a stress with a constant strain rate of not less than 1 x 10-3 (0.001) s-1 and not more than 1 x 10-1 (0.1) s-1 to the heated ceramic to which the voltage has been applied. Francis is silent on details regarding the current density implemented.  In analogous art for a simple flash sintering setup that utilizes mechanical stress and voltage to fabricate a ceramic article in seconds instead over hours, Caliman suggests details the current density applied to a the ceramic article, and in this regard Caliman teaches the following:
(Method Details) teaches that flash sintering is characterized by an abrupt increase in the current density through the sample, accompanied of shrinkage and densification. (Pg. 396) teaches that (Fig. 4) showing the current density that is achieved in the sample at 900oC. Highlighting, that the maximum current density achieved is slightly above 22.5 A / cm2 (~22.5 A /cm2). Where 22.5 A / cm2 equivalent to 225 mA/ cm2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method that comprises a step of heating the ceramic within a temperature range of more than 700°C and not more than 1000°C, a step of applying a voltage to the heated ceramic; and a step of applying a stress with a constant strain rate of not less than 1 x 10-3 (0.001) s-1 and not more than 1 x 10-1 (0.1) s-1 to the heated ceramic to which the voltage has been applied of Francis. By utilizing a current density in the range specified, as taught by Caliman. Highlighting, implementation of a current density in the range specified, allows for sintering the ceramic a temperature of 900 oC, (Pg. 396). Additionally, and or alternatively, the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
	                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steil et al. (From conventional ac flash-sintering, 2013) – teaches in the (Abstract) a Flash-sintering experiments were performed on conventional 8 mol% Y2O3-doped ZrO2. By varying the initial power spike, the steady state limited current density, the flash duration and furnace temperature, various microstructures corresponding to different sintering stages were observed. It is shown that operating the flash-sintering under the power dissipation regime may lead to microstructure heterogeneity. 
Cologna et al. (Flash Sintering of Nanograin Zirconia in <5 s at 850°C, 2010) – teaches in the (Abstract) that yttrium-stabilized zirconia can be sintered in a few seconds at ∼850°C to full density, starting from a green density of 0.5, by the application of a dc electrical field (nominally, several hours at 1450°C are needed to complete the sintering process). This finding is explained by the local Joule heating at grain boundaries, which, on the one hand, promotes grain-boundary diffusion (a kinetic effect), while at the same time restricts grain growth (a thermodynamic effect).
https://hextobinary.com/unit/scurrent/from/mamppcm2/to/mamppmm2 - a tool used to calculate and convert various units. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741 

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715